Title: To John Adams from Benjamin Rush, 23 March 1805
From: Rush, Benjamin
To: Adams, John



My much respected & dear friend,

Philadelphia March 23rd: 1805
I was much gratified by your early answer to my letter, and by your kind inquiries after several branches of my family.
My second daughter’s husband’s name is Thomas Manners. He is a branch of the Rutland family. His father is wealthy, but as his estate will be divided among nine Children, my son in law will probably be dependent upon a military Commission for the support of his family as long as he lives. The only hope we have of its being otherwise, arises from his being a favorite with two rich maiden aunts. He is a most amiable & worthy man,—well educated, & alike correct, and agreeable in his morals & manners.
My third, and only girl that has escaped British spoliations, is called Julia, after her mother. She is now between 12, & 13 years of age, and is every thing that the fondest parents could wish an only Child to be. In point of intellect she is the first of all my Children. My third, and fourth sons are at the Jersey College. The 3rd., James who will graduate I hope next fall, has destined himself for the profession of medicine. His talents encourage hopes, that he will succeed in it. My 4th boy, Ben is a freshman. He is sprightly, & good tempered, but as yet without habits, or a formed Character. My 5th son, Sam, is learning to read, write & cypher in Philada: and my youngest William began his A: B: C a few days ago at a Mistress’s School. You I have thus given you in this, and in my former letter, a short history of all the branches of my family.
In the conclusion of your letter you say it is the duty of every man who loves his country to step forth in its defence of its institutions. To this paragraph, as far as it was intended to awaken me to exertion, I shall reply, by giving you an account of a singular dream.
About the year 1790 I imagined I was going up second Street, in our city, and was much stuck by observing a great number of people assembled near Christ Church, gazing at a man who was seated on the ball of just below the vane of the Steeple of the Church. I asked what was the matter;—One of my fellow citizens came up to me, and said, the man whom you see yonder, has discovered a method of regulating the weather, & that he could produce rain, & sun shine, & cause the wind to blow from any quarter he pleased. I now joined the crowd in gazing at him. He had a trident in his hand which he waved in the air, and called at the same time to the wind which then blew from the north East, to blow from the north West. I observed the Vane of the Steeple while he was speaking, but perceived no motion in it. He then called for rain, but the Clouds passed over the city without dropping a particle of water. He now became agitated & dejected, and complained of the refractory elements in the most affecting terms. Struck with the issue of his conduct—I said to my friend who stood near to me, “The man is certainly mad.” Instantly a figure dressed like a flying mercury descended rapidly from him, with a Streamer in his hand, and holding it before my eyes bid me read the inscription on it. It was “De te fabula narratur.” The impression of these words was so forcible upon my mind, that I instantly awoke, and from that time I determined never again to attempt to influence the opinions & passions of my fellow Citizens upon political Subjects.
Your friend and my brother in law L: H: Stockton is still at Trenton devoted wholly to the duties of his profession, in which he is daily acquiring reputation & property. He has I believe ceased to be active in the politicks of his state.
My dear Mrs Rush joins in affectionate regard to Mrs Adams, and great respect for yourself with Dear sir / your sincere & grateful old friend.
Benjn: Rush
PS: Since writing the above, we have been favoured with a Visit from your Son and his Lady & miss Johnson. They propose to set off for Massachusetts on Monday. Your son will deliver you a small pamphflet which I have lately published upon the pernicious effects of ardent Spirits upon the bodies & minds of men

